Citation Nr: 1814319	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-41 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to service-connected Parkinson's disease, also claimed as ischemic heart disease secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1964 to January 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO).  

This claim was previously remanded in September 2017 for additional action by the RO.  The Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's heart disability.

VA is obliged to provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent / recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
The Veteran seeks service connection for a heart disability.  He received a VA examination in October 2017, and the examiner noted the following conditions had been diagnosed since 2014: valvular heart disease; chronic atrial fibrillation; mitral valve regurgitation status post mitral annuloplasty.  The examiner determined that the Veteran did not have coronary artery disease or ischemic heart disease and opined that his heart conditions were less likely as not caused by, related to, or aggravated by any in-service event, including herbicide exposure, or his service-connected major depressive disorder.  In a January 2018 post-remand brief, the Veteran, through his representative, raised the theory of whether his service-connected Parkinson's disease and/or the medications taken for his Parkinson's disease caused or aggravated his heart disability.  The brief referenced a January 2007 NPR article titled "Parkinson's Medication Linked to Heart Problems."  As the prior VA examination did not address this new theory of secondary service connection, the issue should be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  

The physician must identify all heart disabilities diagnosed since April 2014.  The examiner should address the following: 

a. Is it at least as likely as not (50 percent probability or greater) that any diagnosed heart disability was caused by the Veteran's service-connected Parkinson's disease, to include the medications taken for Parkinson's disease? 

b. If not caused by his service-connected Parkinson's disease or treatment thereof, state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disability was aggravated (any worsening of the underlying disability beyond natural progress) by the Veteran's service-connected Parkinson's disease, to include the medications taken for Parkinson's disease.  If any diagnosed heart disability is worsened beyond the normal progression, the examiner should indicate the degree of worsening attributable to the Veteran's service-connected Parkinson's disease or treatment.

The examiner should provide a complete rationale and explanation for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence. 

2. After completing the above action, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




